HOWELL, Justice,
dissenting.
I dissent. Under the rulings by the court of criminal appeals and this court, neither of these witnesses was properly qualified to give reputation testimony. Neither of them possessed the indicia of objectivity necessary to qualify her as an opinion witness.
At the punishment stage of MacLeod’s trial, the State sought to introduce the testimony of Janice Ross and Carol Jones concerning appellant’s reputation for being truthful and law abiding. In a hearing outside the presence of the jury, it was determined that Ross had gained her knowledge of MacLeod’s reputation by talking to the prosecutor, the reputation witnesses gathered for the trial and to her supervisor concerning a series of bad checks MacLeod was alleged to have passed at convenience stores. Jones based her testimony concerning MacLeod’s reputation upon discussions with the prosecutor, with other reputation witnesses and with her brother. Her brother had called a member of MacLeod’s family and had from that conversation reached a conclusion about his reputation. Jones reached her conclusions about MacLeod’s reputation by discussing MacLeod with her brother.
The trial court prohibited these two witnesses from testifying about appellant’s reputation based upon their discussions with the prosecutor’s staff and the other reputation witnesses gathered for the trial by the State, but permitted Jones to testify on the basis of her discussions with her brother and Ross to testify on the basis of her discussions with her supervisor. Thus, if they followed the instructions of the trial court, they were each testifying on the basis of what one person told them.
Neither Ross nor Jones was a proper reputation witness. Each had met appellant on one occasion only. Neither knew anything of him before nor since except as just indicated.
The trustworthiness of reputation testimony stems from the fact that a person is observed in his day to day activities by other members of his community and that these observations are discussed. Over a period time [sic] there is a synthesis of these observations and discussions which results in a conclusion as to the individual’s reputation.
Wagner v. State, 687 S.W.2d 303, 313 (Tex.Crim.App.1985) (quoting Moore v. State, 663 S.W.2d 497, 500 (Tex.App. — Dallas 1983, no pet.)).
In essence, a reputation witness is an opinion witness. Ostensibly, he is not giving his own subjective or personal opinion; this is forbidden. Rather, the witness is telling the jury how the defendant is regarded by those who know and deal and live with the defendant. Even so, the answers to that precise question is necessarily and inherently a subjective evaluation— *300hence, an opinion. Even though the witness is stating an opinion, the basis for reputation testimony is, by necessity, hearsay. Reputation testimony only has sufficient trustworthiness to warrant its admission when it represents the daily observations of and discussions about a person by those in his community. Wagner v. State, 687 S.W.2d 303, 313 (on rehearing); Moore v. State, 663 S.W.2d 497, 500 (Tex.App.— Dallas 1983, no pet.).
Ross and Jones were manifestly unqualified to give an opinion because their knowledge of appellant was limited to specific discussions with specific persons relating to a specific subject. They did not possess a “synthesis of ... observations and discussions” taking place over a substantial expanse of time. Ross’s employer and Jones were appellant’s ostensible victims. Any opinion that Ross or Jones might form would be slanted and untrustworthy. Certainly, it could not be construed as reflecting the climate of community opinion. Wagner, 687 S.W.2d at 313. Reputation testimony must be directed at ascertaining that climate of opinion. Otherwise, it degrades into an attempt by the prosecution to parade unadjudicated offenses before the jury either directly or by inference. It is well settled that unadjudi-cated extraneous offenses may not be presented at the punishment phase. Morgan v. State, 515 S.W.2d 278 (Tex.Crim.App.1974). To allow those who view themselves as victims of extraneous offenses and those who are privy to those complainants to testify as to the defendant’s reputation is to create a vehicle whereby extraneous offenses might be brought by innuendo into a punishment hearing. A victim of an extraneous offense has an obvious bias, an axe to grind. He cannot be objective. Those who cannot be objective should not be permitted to give opinion testimony. Those who are victims of the defendant’s extraneous conduct, or who consider themselves as such, are too prone to be subjective rather than objective. They cannot reliably recite the community evaluation of the defendant and their testimony should be excluded.